                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     GARY CLAY KING,                                     CASE NO. 18-cv-07776-YGR
                                   7                   Plaintiff,
                                                                                             ORDER DISMISSING PLAINTIFF’S
                                   8             vs.                                         COMPLAINT FOR FAILURE TO PROSECUTE
                                   9     SF SUPERIOR COURT, ET AL.,                          Re: Dkt. Nos. 10, 11, 19, 20
                                  10                   Defendants.

                                  11          TO PLAINTIFF GARY CLAY KING:

                                  12          This Order concerns your action.
Northern District of California
 United States District Court




                                  13          On April 30, 2019, the Court ordered plaintiff to file, by no later than May 20, 2019, a

                                  14   Notice of Change of Address specifying a new address and any oppositions for the pending

                                  15   motions to dismiss. (Dkt. No. 26.) Therein, the Court instructed plaintiff that if plaintiff failed to

                                  16   so file, the Court would dismiss plaintiff’s complaint, without prejudice, for failure to prosecute.

                                  17   (Id.) As of the date of this order, no Notice of Change of Address, opposition, or other response

                                  18   has been filed. Moreover, plaintiff has not filed any document since December 28, 2018, when he

                                  19   filed his complaint and motion to proceed in forma pauperis. (See Dkt. Nos. 1, 3.)

                                  20          Therefore, and pursuant to Federal Rule of Civil Procedure 4(m), this action is DISMISSED

                                  21   WITHOUT PREJUDICE.

                                  22          This Order terminates Docket Numbers 10, 11, 19, and 20.

                                  23          IT IS SO ORDERED.

                                  24

                                  25   Dated: May 31, 2019
                                                                                                 YVONNE GONZALEZ ROGERS
                                  26                                                        UNITED STATES DISTRICT COURT JUDGE
                                  27

                                  28
